FIFTH DIVISION
                                REESE, P. J.,
                            MARKLE and COLVIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 27, 2020



In the Court of Appeals of Georgia
 A20A1493. LEMONTREE PROPERTIES, LLC v. SAMPLES et al.

      REESE, Presiding Judge.

      In this dog-bite case, Lemontree Properties, LLC, (“Lemontree”) appeals from

the trial court’s denial of its motion for summary judgment. Lemontree argues that it

was an out-of-possession landlord and had no knowledge of the dog’s temperament

or propensity to do harm, thus absolving Lemontree of liability under OCGA § 44-7-

14. We agree, and for the reasons set forth infra, reverse the trial court’s denial of

Lemontree’s motion for summary judgment.

      Viewed in the light most favorable to John Samples and Amanda Samples (the

“Appellees”),1 as the nonmoving party below, the record shows the following.

Lemontree primarily engages in the rental of residential properties. It leased a home

      1
          See Tyner v. Matta-Troncoso, 305 Ga. 480, 481 (1) (826 SE2d 100) (2019).
in LaFayette to Dallas Smart and Brandy Wyatt in October 2017. The lease provided

that Smart and Wyatt were “[n]ot allowed to have pets to occupy the premises except

as provided to the lessor in writing.” Smart and Wyatt listed three pets on the lease,

including a dog named “Jax,” and wrote that Jax was a “boxer mix[.]” Lemontree

sought additional clarification regarding the pets, and Smart and Wyatt responded that

the dogs were “well-behaved.”

      Shortly after moving in, Wyatt asked Lemontree whether she could put up a

chain-link fence in the backyard. Lemontree responded, “Go ahead with the dog

fence. Please try to keep it neat. Don’t allow any damage to the exterior of the house.”

After completing the fence, Wyatt emailed pictures to Lemontree, and informed

Lemontree that she would “take it down and put down grass seed when we leave.”

According to Wyatt, the fence was not in a state of disrepair, nor did she

communicate any repair requests to Lemontree.

      In April 2018, the Appellees’ eight-year-old daughter, C. S., was playing in her

yard. The Appellees heard screaming, and discovered Jax biting C. S. on the neck. A

friend of the Appellees got Jax off of C. S., and Amanda Samples carried C. S. inside.

John Samples shot at Jax, and Jax ran down the street. An ambulance brought C. S.

to the hospital. She suffered from a concussion, and injuries to her neck, ear, and

                                           2
scalp. Wyatt had left Jax in the backyard while she was at work, and she did not know

how Jax had escaped the fenced enclosure. Although Wyatt denied that Jax was a pit

bull or pit bull mix, the officer on the scene and an animal control officer opined that

Jax was a mixed-breed pit bull.

      The Appellees filed a complaint for damages against Wyatt, Smart, and

Lemontree, asserting, among other things, claims of negligence and negligence per

se on the part of Lemontree. Lemontree filed a motion for summary judgment, which

the trial court denied in a summary order after a hearing. We granted Lemontree’s

application for interlocutory review, and this appeal followed.

      “Summary judgment is proper when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law. We review a grant or denial

of summary judgment de novo and construe the evidence in the light most favorable

to the nonmovant.”2 With these guiding principles in mind, we now turn to

Lemontree’s specific claims of error.

      1. Lemontree argues that this case is governed by OCGA § 44-7-14 because it

is an out-of-possession landlord. We agree.


      2
        9766, LLC v. Dwarf House, Inc., 331 Ga. App. 287, 290 (4) (771 SE2d 1)
(2015) (citing OCGA § 9-11-56 (c); additional citation and punctuation omitted).

                                           3
      (a) Georgia’s dog-bite statute, OCGA § 51-2-7, provides in pertinent part:

      A person who owns or keeps a vicious or dangerous animal of any kind
      and who, by careless management or by allowing the animal to go at
      liberty, causes injury to another person who does not provoke the injury
      by his own act may be liable in damages to the person so injured. In
      proving vicious propensity, it shall be sufficient to show that the animal
      was required to be at heel or on a leash by an ordinance of a city, county,
      or consolidated government, and the said animal was at the time of the
      occurrence not at heel or on a leash.3


      However, “[b]y its plain terms, OCGA § 51-2-7 applies only to a person who

owns or keeps a vicious or dangerous animal.”4 In Tyner, the plaintiff sought to hold

a landlord liable for injuries inflicted by a tenant’s dogs.5 The lease allowed the tenant

to keep pets without any restriction, and there was some evidence indicating that the

landlord was aware that the tenants had two pit bulls on the property.6 There was no

      3
        The parties in the case provided supplemental briefing regarding a recent
Georgia Supreme Court decision where the Court held that a plaintiff seeking to
recover under this statute must prove scienter in one of two ways: by showing that the
owner had knowledge of the animal’s vicious propensity, or by showing that the
owner knew that the animal was unrestrained at the time of the injury. See S&S
Towing & Recovery v. Charnota, 309 Ga. 117, 122 (2) (844 SE2d 730) (2020).
      4
          Tyner, 305 Ga. at 483 (2) (punctuation and footnote omitted).
      5
Id. at 482-483 (1).
      6
Id. at 481-482 (1)

                                            4
evidence that the landlord knew the dogs had any kind of aggressive temperament or

propensity.7 The pit bulls attacked the plaintiff after escaping from the tenant’s

backyard.8 The Georgia Supreme Court held that it was error for this Court to analyze

the landlord’s summary judgment motion under OCGA § 51-2-7, because there was

no evidence that the defendant, as an out-of-possession landlord, “owned or kept” the

dogs.9 To hold otherwise would “effectively [write] the phrase ‘or landlord’ into

OCGA § 51-2-7 where no such language exists.”10 The Supreme Court proceeded to

analyze the plaintiff’s claims under OCGA § 44-7-14, a statute that pertains to

out-of-possession landlords and governs claims of negligence for failure to repair.11

      Applying Tyner to the facts of this case, Lemontree, as the landlord, did not

own or keep Jax. When “we look to the words of a statute, we attribute to those words

their ordinary, logical, and common meanings, unless a clear indication of some other


      7
Id. at 482 (1).
      8
 Id.
      9
Id. at 483 (2).
      10
 Id. (citing Conley v. Pate, 305 Ga. 333, 335 (2) n.3 (825 SE2d 135) (2019)
(“[W]e cannot rewrite a statute that ‘almost’ fits a case to make it apply where it
clearly does not.”).
      11
           Tyner, 305 Ga. at 484-489 (3).

                                            5
meaning appears.”12 Here, there was no evidence that Lemontree exercised any

custody, care, or control over Jax.13 Accordingly, OCGA § 51-2-7 is inapplicable

because Lemontree was not an owner or keeper under the statute.14

       (b) We thus analyze the Appellees’ claims under OCGA § 44-7-14. Under that

statute:

       Having fully parted with possession and the right of possession, the
       landlord is not responsible to third persons for damages resulting from
       the negligence or illegal use of the premises by the tenant; provided,
       however, the landlord is responsible for damages arising from defective
       construction or for damages arising from the failure to keep the premises
       in repair.


       “Georgia law does not presume that dogs are vicious or dangerous.”15 “In light

of this presumption, plaintiffs seeking to hold out-of-possession landlords liable

under OCGA § 44-7-14 for injuries caused by their tenants’ dogs must therefore


       12
        Hendry v. Hendry, 292 Ga. 1, 2 (1) (734 SE2d 46) (2012) (citation and
punctuation omitted).
       13
         See Black’s Law Dictionary (6th ed) (defining “keeper” as “[a] custodian,
manager, or superintendent; one who has the care, custody, or management of any
thing or place; one who has or holds possession of anything”).
       14
            See Tyner, 305 Ga. at 483 (2).
       15
            Tyner, 305 Ga. at 487 (3) (citations and punctuation omitted).

                                             6
present some evidence showing that the landlord had knowledge of the dogs’

tendencies or propensities to do harm in order to demonstrate reasonable

foreseeability.”16

       In this case, there was no evidence that Lemontree had knowledge of any

aggressive tendencies of Jax.17 Thus, “we conclude that there is no evidence to create

a jury issue as to whether [C. S.]’s injuries were reasonably foreseeable here. And

without reasonable foreseeability — a hallmark of proximate cause — there exists no

genuine issue of material fact as to . . . causation.”18 Accordingly, the trial court erred

in denying Lemontree’s motion for summary judgment.19

       (c) The Appellees argue that Tyner is distinguishable because Lemontree is not

an out-of-possession landlord. They contend that Lemontree did not fully part with

possession because Lemontree reserved discretion over which pets were allowed on

the property.



       16
Id.
       17
        See id. at 488 (3) (even proof that the landlord knew that the tenant kept pit
bulls would not be enough to make an attack reasonably foreseeable).
       18
Id.
       19
            See id. at 488-489 (3).

                                            7
      A landlord may retain some rights with respect to the property and still

maintain its status as an out-of-possession landlord. For example, “[a] landlord’s

retention of the right to enter, inspect and repair is not inconsistent with a full

surrender of possession to the tenant.”20 In this case, Lemontree’s right of approval

over the tenants’ pets “did not constitute such control as would result in [its] partial

possession of the leased property.”21

      2. In both their complaint and response to Lemontree’s motion for summary

judgment, the Appellees asserted that Lemontree was negligent per se for violating

LaFayette’s ordinances regarding vicious dogs.

      LaFayette defines pit bull terriers and mixed pit bulls as vicious animals.22

Owners of vicious animals are subject to extensive safeguard requirements, which the

Appellees characterize as requiring the owner to create an “Alcatraz for dogs.” These


      20
           Ranwez v. Roberts, 268 Ga. App. 80, 82 (1) (601 SE2d 449) (2004).
      21
          Id.; see also Cowart v. Crown American Properties, 258 Ga. App. 21, 24 (3)
(572 SE2d 706) (2002) (out-of-possession landlord could retain right to approve the
tenant’s construction of improvements to the premises); Godwin v. Olshan, 161 Ga.
App. 35, 36 (2) (288 SE2d 850) (1982) (out-of-possession landlord could retain the
right to approve the tenants’ insurance policies); Mills v. Bonanza Intl. Corp., 160 Ga.
App. 104, 105 (286 SE2d 337) (1981) (out-of-possession landlord could retain the
right to approve the tenant’s plans for improvements).
      22
           See LaFayette Mun. Code § 5-43 (2).

                                           8
requirements include an enclosure with a secure top and sides buried two feet into the

ground or sunken in a concrete pad, a separate perimeter fence surrounding the

enclosure, a $500,000 insurance policy, and posted warning signs.23

      The parties dispute whether Lemontree is Jax’s “owner” under LaFayette’s

ordinances. LaFayette defines an “[o]wner” of an animal as “a person who owns,

harbors, or keeps, or knowingly permits an animal to be harbored or kept or has an

animal in his care, or who permits an animal to remain on or about his premises for

more than five (5) days.”24

      Pretermitting whether Lemontree is an owner under these ordinances,25 the

Appellees cannot proceed under a separate theory of negligence per se because

Lemontree is an out-of-possession landlord. “As an out-of-possession landlord, [the

landlord’s] only liability to third persons is that of OCGA § 44-7-14.”26 “[T]he


      23
           See LaFayette Mun. Code § 5-44.
      24
           See LaFayette Mun. Code § 5-21.
      25
          Additionally, several documents transmitted in the appellate record,
including the lease, emails between Lemontree and Wyatt, and pictures of Jax and the
fence, are difficult or impossible to read.
      26
        Griffiths v. Rowe Properties, 271 Ga. App. 344, 345 (1) (609 SE2d 690)
(2005) (emphasis supplied); see also Martin v. Johnson-Lemon, 271 Ga. 120, 121
(516 SE2d 66) (1999) (“[B]ecause an out-of-possession landlord’s tort liability to

                                          9
legislature has opted to expressly limit the potential liability of out-of-possession

landlords by enacting OCGA § 44-7-14.”27 To allow a negligence per se claim

premised on LaFayette’s expansive definition of an “owner” and against an out-of-

possession landlord would “effectively eviscerate [OCGA §] 44-7-14, and render the

limitations imposed therein null and void.”28 The Appellees’ citation to a case in

which we allowed a negligence per se claim to proceed against a landlord is

distinguishable, because that case did not involve third-party claims against an out-of-

possession landlord.29

      For these reasons, we reverse the trial court’s denial of Lemontree’s motion for

summary judgment.

      Judgment reversed. Markle and Colvin, JJ., concur.




third persons is determined under the bases set forth in OCGA § 44-7-14, the Court
of Appeals erred by assessing liability in this case under principles not set forth in the
statute, including common law principles of ordinary negligence.”)
      27
           Martin, 271 Ga. at 125 (3).
      28
Id.
      29
       See Star Residential, LLC v. Hernandez, 354 Ga. App. 629, 629, 634-636 (2)
(841 SE2d 392) (2020).

                                           10